Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 1 of 9 PageID #: 16523




                                Exhibit H
                           Claim Chart – ’220 Patent
             Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 2 of 9 PageID #: 16524
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo



              US Patent 6,684,220 Versus Lenovo Customer Relationship
                            Management (CRM) Platform




                                                                                                     1
             Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 3 of 9 PageID #: 16525
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo




1. A system for automatic information exchange, comprising:


     a processor;


     an information source coupled to the processor and operable to store a model, the model
         comprising a plurality of objects, each of the plurality of objects comprising an input
         variable and an output variable; and


     a loading engine residing in a memory and executable by the processor, the loading engine
         operable to automatically create object links between corresponding input variables and
         output variables of each of the plurality of objects.




                                                                                                     2
                Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 4 of 9 PageID #: 16526
 Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo

   Claim 1

1. A system                                                                 https://forums.lenovo.com/topic/findp
                                                                            ost/25/5019620/5067565
for automatic
information
exchange,
comprising:




                   https://help.mypurecloud.com/articles/microservice/




                                                                                                                    3
               Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 5 of 9 PageID #: 16527
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo

  Claim 1
                 https://help.mypurecloud.com/articles/edge-operational-states/


a processor;




                                                                                                     4
               Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 6 of 9 PageID #: 16528
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo

     Claim 1

an
information                                                                            https://help.mypurecloud.co
                                                                                       m/articles/microservice/
source
coupled to
the
processor
and operable
to store a
model,




                                                                                                                5
                Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 7 of 9 PageID #: 16529
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo

   Claim 1



the model                                                                                 https://help.mypureclou
                                                                                          d.com/articles/microserv
comprising a                                                                              ice/

plurality of
objects,
each of the
plurality of
objects
comprising
an input
variable and
an output
variable; and



                                                                                                                 6
                Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 8 of 9 PageID #: 16530
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo


      Claim 1
                        https://help.mypurecloud.com/articles/edge-operational-states/
a loading engine
residing in a
memory and
executable by the
processor,




                                                                                         {e.g. clicking on “Put Edge
                                                                                         In-Service” starts the loading
                                                                                         engine. In addition, other
                                                                                         processes besided Edge will
                                                                                         have a loading engine.}




                                                                                                                          7
                Case 1:99-mc-09999-UNA Document 195-8 Filed 02/18/21 Page 9 of 9 PageID #: 16531
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,684,220 by Lenovo


     Claim 1

the loading
                                                                                         https://help.mypurecloud.co
engine operable                                                                          m/articles/microservice/
to automatically
create object
links between
                                                                                          {e.g. loading engine will
corresponding                                                                             create object links shown}

input variables
and output
variables of each
of the plurality of
objects.




                                                                                                                 8
